DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-25, 27 and 29 in the reply filed on December 18, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26, 28, and 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2019 and June 12, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings are objected to because The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
as noted above, regarding the objection to the Drawings, the drawings should be indicated as “FIG.” as required by 37 C.F.R § 1.84 (u)(1).  Likewise, the specification should also be amended to recite “FIG.” instead of “Figure” when referring to the drawings.  
Appropriate correction is required.

Claim Objections
Claims 2-25, 27 and 29 are objected to because of the following informalities:  it is noted that claims 2-25, 27 and 29 depend directly or indirectly from claim 1 and are introduced as “A process”.  It is suggested, for the purpose of clarity and form, that claims 2-25, 27 and 29 recite "The method according to..."  
Further regarding claim 14, claim 14 recites the phrase “…wherein hydrogel object comprises…”  There appears to be a typographical error in that the word “the” should be placed between the words “wherein” and “hydrogel” so the phrase reads ‘…wherein the hydrogel object comprises…”
Further regarding claim 15, given that claim 1 already recites the phrase “a volume of an aqueous composition comprising a hydrogel compound”, claim 15 should recite “the volume of the aqueous composition comprising the hydrogel compound”.
Further regarding claim 16 and the phrase “a hydrogel compound”, given claim 1 already recites the phrase “a hydrogel compound”, claim 16 should recite “the hydrogel compound”.
Further regarding claim 27 and the phrase “the first volume of a first hydrogel”, given claim 1 already recites the phrase “a first volume of a first hydrogel”, claim 27 should recite “the first volume of the first hydrogel”.


Claim Interpretation
Regarding the recitation of the phrases “disposed” and “disposing” it is noted the instant specification does not provide a specific definition for “disposed” and “disposing”.  However, Merriam-Webster (see PTO-892) indicates the plain meaning for “dispose”, “disposed” and “disposing” encompasses the following definitions: “to put in place”, “to place, distribute, or arrange especially in an orderly way”, “deposit”, “position” “fix” and “situate”.  Therefore, for example, the phrase “…disposing a volume of an aqueous composition…” encompasses placing, positioning or distributing a volume of an aqueous composition.  Likewise, for example, the phrase “… the second hydrogel is disposed around the first volume of the first hydrogel” encompasses placing, positioning distributing or arranging the second hydrogel around the first volume of the first hydrogel.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 1 is directed to a process for producing a composition wherein the composition comprises a first volume of a first hydrogel disposed in an aqueous medium.
	Claim 1, step (iii) claims the hydrogel object comprises a second volume of a second hydrogel that is disposed around the first volume of the first hydrogel.  Given claim 1 only recites one active step (step (ii)) for disposing a hydrogel around the first volume of the first hydrogel, it is unclear, as the claim is currently written, as to where in the recited process the second volume of the second hydrogel is disposed around the first volume of the first hydrogel since there is no active step regarding disposing a second volume of a second hydrogel around the first volume of the first hydrogel to form the hydrogel object.  Does the claim intend to mean the aqueous composition comprising a hydrogel that is disposed around the first hydrogel (recited in step (ii)) is actually the second hydrogel that is disposed around the first volume of the first hydrogel of the recited hydrogel object?
	The claim, as currently written, is unclear as to the structural relationship between the recited aqueous composition comprising a hydrogel compound (step (ii)) and the recited second volume of the second hydrogel since they are both disposed around the first volume of the first hydrogel.
	In the interest of compact prosecution, given that Claim 1, step (iii) claims the hydrogel object comprises a second volume of a second hydrogel that is disposed around the first volume of the first hydrogel and given that claim 1 only recites one active step of disposing a hydrogel composition around the first volume of the first 
	However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
	Since each of claims 2-25, 27 and 29 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 

Further regarding claim 13 and the limitation directed to the concentration of the one or more amphipathic compounds, claim 13 recites “a total concentration of less than or equal to 0.1 mM.” It is noted the claimed range renders the claim unclear as to whether or not the hydrophobic medium requires the amphipathic compound since the claimed range includes a concentration of zero (“0”), i.e. less than 0.1 mM.  

Further regarding claim 29 and the limitation “wherein the process is for producing tissue-like material”, it is noted the phrase “tissue-like” is not clearly defined in the specification, and therefore does not set forth the metes and bounds of the term.  It is unclear whether "tissue-like” indicates the presence of one or more cell types, or requires the presence of extracellular tissue components, such as collagen or other 
	In the interest of compact prosecution, the phrase “tissue-like” is interpreted as encompassing any material having any tissue properties, which may include the presence of cells, or the presence of a tissue scaffold structure.
	However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 9, 10, 14, 16-19, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Duarte Campos et al., (Biofabrication 5 (2013) 015003, pages 1-11; IDS 4/17/2019) (“Campos”), in view of Jahnen-Dechent et al., (WO 2013/113883, supported by the English Translation (WIPO machine translation); see PTO-892) (“WO ‘883”).

Regarding claim 1, Figure 1 (a-c) of Campos sets forth the principle of submerged biofabrication wherein the hydrophobic medium is a fluorocarbon, i.e. perfluorotributylamine (i.e. first hydrophobic medium), and a first volume of a first hydrogel (bottom layer) is printed from a liquid dispenser as a droplet to form the first layer of the 3D hydrogel structure, as illustrated below from Figure 1b of Campos:

    PNG
    media_image1.png
    302
    211
    media_image1.png
    Greyscale


Thus, Campos teaches providing a composition comprising a first hydrophobic medium, and disposed in the first hydrophobic medium, a first volume of a first hydrogel, as recited in claim 1, step (i).
Figure 1b of Campos further illustrates fabricating a multi-layered 3D hydrogel specimen by printing additional layers of the hydrogel droplets in a layer-by-layer manner, as illustrated below:

    PNG
    media_image2.png
    330
    555
    media_image2.png
    Greyscale


	As to claim 1, step (ii) and the limitation “disposing a volume of an aqueous composition comprising a hydrogel compound around the first volume of the first hydrogel”, it is noted that Campos, as illustrated at Figure 1b, disposes a second set of agarose hydrogel droplets on top of and surrounding (i.e. around) the first set of hydrogel droplets (bottom layer).  Campos teaches the agarose hydrogel is prepared by dissolving in tap water (2.4. Cell-laden hydrogels for printing, page 3). Thus, the agarose hydrogel disclosed by Campos is an aqueous composition comprising a hydrogel, and as illustrated at Figure 1b, the aqueous hydrogel composition is disposed around the first layer of hydrogel droplets, thus meeting the limitation of claim 1, step (ii).
	As to claim 1, step (iii) and the limitation directed to allowing the aqueous composition comprising the hydrogel to form a gel, it is noted that Campos teaches the agarose hydrogel has a gelling temperature of approximately 32°C (1. Introduction, right column, second paragraph, page 2).  Campos further teaches the fluorocarbon medium is at room temperature (approx.. 22-25°C) and the agarose hydrogel is 4. Discussion, left column, first paragraph, page 9). Thus, Campos’ illustrated delivery of the 37°C agarose hydrogel droplets (aqueous composition comprising a hydrogel) to the room temperature medium would allow the formation of a gel and thereby form a hydrogel object (2-layered hydrogel object), thus meeting the limitation of claim 1, step (iii).
	Further regarding claim 1, step (iii) and the limitation “a hydrogel object, which hydrogel object comprises the first volume of the first hydrogel and a second volume of a second hydrogel, which second volume of the second hydrogel is disposed around the first volume of the first hydrogel”, it is noted that Figure 1b of Campos (middle illustration, copied below) illustrates a second set of hydrogel droplets disposed on top of and surrounding (i.e. disposed around) the first set of hydrogel droplets forming the bottom layer of the 3D hydrogel object (i.e. first volume of the first hydrogel).

    PNG
    media_image3.png
    270
    184
    media_image3.png
    Greyscale

	Given that claim 1, step (iii) generically recites “a second volume of a second hydrogel” and does not further recite any specific defining features or limitations 
As to claim 1, step (iv) and the transferring step, it is noted that Campos teaches replacing the fluorocarbon medium with cell culture medium (i.e. aqueous medium) after printing the 3D hydrogel construct (i.e. hydrogel object) (2.1 Robotic platform set-up, page 3), therefore producing a composition comprising the cell culture medium (i.e. aqueous medium), and disposed in the aqueous medium, the 3D hydrogel object comprising the first volume of the first hydrogel.  Although Campos teaches the printed hydrogels are easily removed from the hydrophobic fluorocarbon medium (second paragraph, left column, page 9) Campos differs from the instant invention in that Campos does not exemplify transferring the hydrogel object itself from the first hydrophobic medium to the aqueous culture medium.  However, WO ‘883 is also directed to methods for printing three-dimensional (3D) structures, such as hydrogels, which further comprise living cells (English translation: first paragraph, page 1 and paragraphs 5-8, page 2). The 3D hydrogel structures are fabricated by immersion in a liquid medium comprising fluorocarbons (English translation: paragraphs 7-8, page 1).  WO ‘883 further teaches the produced hydrogel structure can be transferred from the fluorocarbon medium to a nutrient medium for cultivation of the living cells (English translation: paragraph 7, page 4). Thus, WO ‘883 has established it was well-known in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer the hydrogel object itself from the first hydrophobic medium to the aqueous culture medium to produce a composition comprising an aqueous medium (i.e. nutrient culture medium), wherein the first volume of the first hydrogel is disposed in the aqueous medium.
 The person of ordinary skill in the art would have been motivated to modify the method of Campos to include physically transferring the hydrogel construct, as taught by WO ‘883, for the predictable result of successfully permitting the cultivation of the living cells in the nutrient medium, while at the same time permitting the hydrophobic medium to be used for the fabrication of additional 3D hydrogel constructs, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Campos and WO ‘883 because each of these teachings are directed at fabrication of 3D hydrogel structures having therapeutic use as tissue substitutes for tissue regeneration.	
	Regarding claims 2, 3 and 25, it is noted that Campos teaches encapsulating two types of cells in the agarose hydrogel prior to printing the 3D construct, i.e. MG-63 cells and hMSCs.  Following printing, the biofabricated constructs are incubated (cultured) under controlled conditions (2.4 Cell-laden hydrogels for printing, page 3; 2.7 Viable cell counts, page 4). Figure 5 of Campos illustrates the hydrogel constructs comprising living MG-63 cells, wherein the hydrogel constructs were cultured up to 21 days. Therefore, Campos’ teaching meets the limitations of claims 2, 3 and 25.
Regarding claim 4 and the limitation “wherein the first volume of the first hydrogel further comprises a culture medium”, it is noted that Campos teaches the cell-laden agarose hydrogel composition comprises water (i.e. aqueous medium) (2.4 Cell-laden hydrogels for printing, page 3).  Figure 5 of Campos clearly teaches the cells encapsulated in the agarose hydrogel are cultured for up to 21 days and remain viable.  Therefore, given the instant specification discloses a culture medium is any aqueous medium suitable for culturing biological cells (last paragraph, page 8), the water component of the agarose hydrogel reads on “a culture medium”. Thus, the first set of agarose hydrogel droplets (comprising water) illustrated at Figure 1b of Campos reads on “wherein the first volume of the first hydrogel further comprises a culture medium”, thus meeting the limitation of claim 4.
	Regarding claim 5, Figure 1b of Campos illustrates the first set (bottom layer) of a droplet assembly comprising a plurality of droplets of the first hydrogel, which reads on “wherein the first volume of the first hydrogel comprises a droplet assembly comprising a plurality of droplets of the first hydrogel”, thus meeting the limitation of claim 5.
	Regarding claim 6, Figure 1b of Campos illustrates the droplet assembly forming the bottom layer of the 3D construct comprises a plurality of droplets of the first hydrogel arranged in the 3D construct illustrated in Figure 1b. Figure 1b shows that each droplet contacts at least one other droplet on either side of each droplet, as well as contacts the droplet placed immediately on top in the layer-by-layer process. Thus, Campos’ teaching meeting the limitation of claim 6.
Regarding claim 7 and the limitation “wherein the droplet assembly comprises 50 or more droplets of the first hydrogel”, it is noted that the construct 1. Introduction, first paragraph, left column, page 2 and first paragraph, right column, page 2; 4. Discussion, right column, page 5; Figure 2c). Thus, in light of Campos’ teaching, one of ordinary skill in the art would recognize that larger (e.g. larger diameter), more complex printed tissues or organs would require more printed droplets of the first hydrogel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when printing a larger or more complex hydrogel construct, to use additional droplets of 50 or more of the first hydrogel, for the predictable result of successfully preparing a larger engineered construct.
The skilled artisan would have had a reasonable expectation of success in preparing a droplet assembly comprising 50 or more droplets because Campos teaches the disclosed printing technology is ideal for printing a large construct such as an organ (1. Introduction, first paragraph, right column, page 2).
Regarding claim 9 and the limitation “wherein the droplet assembly comprises one or more droplets having a volume of from 0.001 to 100 nL”, it is noted that although Campos exemplifies using a droplet volume (116 nL) that is slightly larger than the upper limit of the claimed volume range of 100 nL, Campos teaches the printing technology can achieve a minimal droplet volume of 15 nL (2.1 Robotic platform set-up, page 3).  Thus, Campos teaches the printing technology can achieve In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Additionally, Campos teaches using the droplet volume of 116 nL achieves a droplet diameter of 575 µm. Thus, Campos acknowledges that droplet volume correlates with droplet diameter. Thus, the parameter of droplet volume is recognized as a result-effective variable which achieves a defined diameter.
	Therefore, although Campos does not exemplify using a droplet volume ranging from 0.001 to 100 nL, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to optimize the droplet volume as a matter of routine experimentation as it is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the droplet volume with a reasonable expectation for successfully forming hydrogel droplets having a desired diameter; thus meeting the limitation of claim 9.
	Regarding claim 10, Campos teaches the first hydrogel comprises agarose (Abstract and 2.4 Cell-laden hydrogels for printing, page 3) and further teaches agarose is a galactose-based polymer, i.e. a polysaccharide, thus meeting the limitation of claim 10.
	Regarding claim 14, Figure 1b of Campos illustrates the second set of hydrogel droplets (second layer) are disposed on the upper surface of the first set of hydrogel droplets (first/bottom layer), thus the 3D hydrogel construct comprises a layer of the 
	Regarding claim 15, as set forth above regarding claim 1, Campos renders obvious the limitation “disposing a volume of an aqueous composition comprising a hydrogel compound around the first volume of the first hydrogel”.  
	As to claim 15 and the limitation “generating a droplet of the aqueous composition in the first hydrophobic medium”, Campos, as illustrated at Figure 1b, disposes a second set of agarose hydrogel droplets (i.e. aqueous composition comprising a hydrogel compound) in the first hydrophobic medium wherein they are placed on top of and surrounding the first set of hydrogel droplets (i.e. first volume of first hydrogel (bottom layer)).  
	As to the limitation “contacting the droplet of the aqueous composition with the first volume of the first hydrogel”, as noted immediately above, Campos, as illustrated at Figure 1b places the second set of agarose hydrogel droplets (i.e. aqueous composition comprising a hydrogel compound) on top of (i.e. contacting) the first set of hydrogel droplets.
	Thus, Campos’ teaching meets the limitations of claim 15.
	Regarding claim 16, it is noted, as set forth above regarding claim 10, Campos teaches the aqueous composition comprising the hydrogel compound is an agarose composition (Abstract and 2.4 Cell-laden hydrogels for printing, page 3) and further teaches agarose is a galactose-based polymer, i.e. a polysaccharide, thus meeting the limitation of claim 16.
	Regarding claim 17, Campos teaches the agarose hydrogel composition comprises the hydrogel at a concentration of 1.5 wt% (i.e. 1.5 grams/100 mL, 2.4 Cell-laden hydrogels for printing, page 3), thus meeting the limitation of claim 17. See MPEP 2131.03(I)
	Regarding claim 18, it is noted, as set forth above regarding claim 1, as to the limitation directed to the first hydrogel, a first volume of a first hydrogel (bottom layer) is printed from a liquid dispenser as a droplet to form the first layer of the 3D hydrogel structure, as illustrated at Figure 1b of Campos.
	Further, as set forth above regarding claim 1, as to the limitation directed to the aqueous composition comprising a hydrogel, Campos, as illustrated at Figure 1b, disposes a second set of agarose hydrogel droplets on top of and surrounding (i.e. around) the first set of hydrogel droplets (bottom layer).  Campos teaches the agarose hydrogel is prepared by dissolving in tap water, i.e. an aqueous composition comprising a hydrogel (2.4. Cell-laden hydrogels for printing, page 3). 
	As to claim 18 and the limitation directed to the total volume of the aqueous composition (comprising a hydrogel compound) and the total volume of the first hydrogel, it is noted that Campos teaches using a droplet volume of 116 nL (2.1 Robotic platform set-up, page 3), which reads on a volume “greater than or equal to 100 nL”, as recited in claim 18. Therefore, Campos meets the limitation of claim 18.  See MPEP 2131.03(I)
	Regarding claim 19 and the limitation directed to cooling the volume of the aqueous composition comprising the hydrogel compound to a temperature of less than or equal to 10.0°C, it is noted that Campos teaches the hydrogel compound is cooled to room temperature and does not further teach whether or not further cooling takes place to a temperature of less than or equal to 10.0°C.  However, regarding the claimed temperature range, it is noted that Campos teaches the agarose hydrogel has a gelling 
	Thus, the parameter of temperature is recognized as a result-effective variable which achieves the recognized result of promoting gelling of the agarose hydrogel, as well as influencing the speed (rate) of gelling. Therefore, although Campos does not teach the cooling temperature of less than or equal to 10.0°C, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the hydrogel cooling temperature as a matter of routine experimentation as it is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the hydrogel cooling temperature to a temperature of less than or equal to 10.0C with a reasonable expectation for successfully forming an agarose hydrogel and promoting a more rapid gelling rate; thus meeting the limitation of claim 19.  
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
	Regarding claim 20, it is noted as set forth above regarding claim 1, Campos, in view of WO ‘883, renders obvious transferring the hydrogel object from the first hydrophobic medium to an aqueous medium.
	As to claim 20 and the limitation directed to the hydrogel object being moved from a second hydrophobic medium into the aqueous medium, it is noted that although Campos teaches the hydrogel objects are easily removed from the fluorocarbon medium, Campos does not further teach moving the hydrogel object from a second hydrophobic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the hydrogel object to be moved from a second hydrophobic medium into the aqueous medium, for the predictable result of successfully providing a tissue engineering construct for future therapeutic use.
The skilled artisan would have had a reasonable expectation of success in transferring the hydrogel object from the first hydrophobic medium by allowing the hydrogel object to be moved from a second hydrophobic medium into the aqueous medium because Campos teaches the 3D hydrogel construct can be easily removed from the hydrophobic medium and doing so would permit additional constructs to be prepared in the first hydrophobic medium, or would act as a rinse for the fabricated construct prior to transferring to the cell culture medium, thus removing any extraneous debris that may result from the printing process used to fabricate the constructs.
	Regarding claim 21, as set forth above regarding claim 1, it is noted the cited prior art renders obvious transferring the hydrogel object, which comprises the second 
	As to claim 21 and the limitation that the transferring step comprises “passing the hydrogel object through a first phase, which is a second hydrophobic medium, and into a second phase, which is an aqueous medium, and which second phase is in contact with the first phase”, it is noted, as set forth immediately above regarding claim 20, the cited prior art renders obvious removing the hydrogel object from a second hydrophobic medium (i.e. passing through a first phase, which is a second hydrophobic medium) and transferring to the aqueous medium (i.e. into a second phase, which is an aqueous medium). It is reasonable to consider that upon transferring into the aqueous medium there would be residual hydrophobic medium remaining on the hydrogel object, thus meeting the limitation “second phase is in contact with the first phase”.
Regarding claim 27 and the limitation “wherein the process is for producing a first volume of a first hydrogel”, it is noted as set forth above regarding claim 1, Campos renders obvious producing a first volume of a first hydrogel.
Further regarding claim 1 and the limitation directed to “isolating the first volume of a first hydrogel from said composition comprising the aqueous medium and, disposed in the aqueous medium, the first volume of the first hydrogel”, it is noted, in its broadest reasonable interpretation, claim 27 is interpreted as encompassing isolating the hydrogel construct by any manner, such as removing or separating the composition comprising the aqueous medium from the hydrogel, or by physically removing the hydrogel from the composition comprising the aqueous medium. Thus, the first volume of first hydrogel that is disposed in the aqueous medium has been separated in some manner from the composition comprising the aqueous medium.  
2.6 Mechanical compression tests, page 3) teaches performing compression tests on cell-laden constructs that have been incubated in the cell culture medium (i.e. said composition comprising the aqueous medium) for 7 and 14 days and the compression tests were performed at room temperature.  Thus, it is reasonable to consider the constructs were removed from the aqueous culture medium prior to compression testing.  Morover, Figure 2 of Campos further illustrates a hydrogel construct that has been separated from a liquid medium and constructed to mimic a vascular construct.  Therefore, given that Campos teaches performing compression testing at room temperature, illustrates a hydrogel construct that has been isolated from any liquid medium, and teaches the intention of bioprinting technologies is for the purpose of engineering tissue constructs for regenerative medicine (Abstract), specifically for vascular grafting or organ substitutes (4. Discussion, second paragraph, right column, page 9), it is reasonable to consider the hydrogel construct would be removed from any culture medium (i.e. composition comprising an aqueous medium) prior transplantation, thus meeting the limitation of claim 27.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the first volume of the first hydrogel from the composition comprising the aqueous medium, wherein the first volume of the first hydrogel has been disposed in the aqueous medium, for the predictable result of successfully providing a tissue engineering construct for future therapeutic use.

	Regarding claim 29 and the limitation “wherein the process is for producing tissue-like material”, it is noted, as set forth above at the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the phrase “tissue-like” is interpreted as encompassing any material having any tissue properties, which may include the presence of cells, or the presence of a tissue scaffold structure.
Campos teaches producing a 3D hydrogel construct comprising two different types of cells (Figure 2a and 2b), and Figure 2c illustrates the process is used for constructing a bi-furcated vascular construct (i.e. tissue-like material). Thus, Campos meets the limitation of claim 29.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campos, as applied to claims 1-7, 9, 10, 14, 16-19, 25, 27 and 29 above, and further in view of Varghese et al., (The Journal of Thoracic and Cardiovascular Surgery, February 2015, pages 470-472; see PTO-892) (“Varghese”).
The teaching of Campos, in view of WO ‘883 is set forth above.
Regarding claim 8, as set forth above regarding claims 3-4 and 25, Campos renders obvious the droplet assembly comprising a first plurality of droplets of the first 2.4  Cell-laden hydrogels for printing, page 3).
Campos differs from the instant invention in that Campos does not further exemplify a second plurality of droplets of the first hydrogel (agarose hydrogel), each of which droplets comprises one or more of a second type of biological cells disposed in the first hydrogel, as recited in claim 8.  However, Campos does teach the disclosed printing technology is useful for manufacturing tissue-engineered constructs such as cardiovascular grafts such as blood vessel substitutes wherein both hMSCs and endothelial cells (EC) are co-cultured in order to mimic a stem cell niche (4. Discussion, fourth paragraph, right column, page 9) and Varghese further teaches using layer-by-layer printing technologies to prepare tissue-engineered vascular constructs using two cell types (Figure 2 and fourth paragraph, right column, page 470).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second plurality of hydrogel droplets which include one or more second type of biological cells.
The person of ordinary skill in the art would have been motivated to modify the 3D hydrogel composition of Campos to include a second plurality of hydrogel droplets which include one or more second type of biological cells, as taught by Varghese, for the predictable result of successfully preparing a tissue-engineered construct that mimics native functional tissue, thus meeting the limitation of claim 8.
.	


Claims 11-13 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Campos, in view of WO’ 883, as applied to claims 1-6, 10, 14, 16-18, 25 and 29 above, and further in view of Bayley et al., (WO 2014/064459, published May 1, 2014; IDS 4/17/2019) (“WO ‘459”), as evidenced by T&T Scientific (Product Information; see PTO-892) (“T&T Scientific”).
The teaching of Campos, in view of WO ‘883 is set forth above.
	Regarding claims 11 and 12 and the limitations “wherein the first hydrophobic medium comprises a hydrocarbon compound and/or a silicone oil” (claim 11) and “the first hydrophobic medium comprises a hydrocarbon and a silicone oil in a ratio (hydrocarbon): (silicone oil) of from 50:50 to 80:20 by volume” (claim 12), it is noted that, although Campos teaches the hydrogel object is printed in a hydrophobic medium, Campos teaches the hydrophobic medium comprises a fluorocarbon. Campos does not further teach the hydrophobic medium comprises a hydrocarbon compound and/or silicone oil. However, WO ‘459 is also directed to biocompatible three-dimensional hydrogel objects, comprising hydrogel droplet networks that are useful in synthetic biology and may further encapsulate biological cells (page 2, lines 10-22; page 3, lines 21-34; Figure 1).  WO ‘459 teaches the 3D hydrogel object is disposed in a hydrophobic medium, the hydrophobic medium may include one or more different silicone oil, or a fluorocarbon (page 40, lines 3-7; page 41, line 11), and may additionally include one or more hydrocarbons such that the hydrophobic medium comprises a mixture of silicone oil and a hydrocarbon (page 40, lines 13-33).  W0 ‘459 teaches the use of a mixture of silicone oil and a hydrocarbon is beneficial for providing low incubation times for stable hydrogel networks to be formed (page 41, lines 32-34).  WO ‘459 further teaches the mixture of hydrocarbon to silicone oil ranges from 1:0.5 to 1:5, e.g. 1:1 (i.e. 50:50) (page 42, lines 1-8) (claimed range overlaps the prior art range).  Thus, WO ‘459 has established it was well-known in the art to employ hydrophobic mediums comprising a mixture of hydrocarbons and silicone oil when preparing 3D hydrogel constructs comprising hydrogel droplet networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hydrophobic medium comprising a mixture of silicone oil and a hydrocarbon component as the hydrophobic medium in the method of Campos, thus meeting the limitations of claims 11 and 12.
 The person of ordinary skill in the art would have been motivated to use a hydrophobic medium comprising a mixture of silicone oil and a hydrocarbon component, as taught by WO ‘459, for the predictable result of providing a medium that is beneficial for providing low incubation times for stable hydrogel networks to be formed (page 41, lines 32-34).
	The skilled artisan would have had a reasonable expectation of success in substituting the hydrophobic medium comprising a mixture of silicone oil and a hydrocarbon component for the fluorocarbon medium of Campos because each of these teachings are directed at the fabrication of 3D hydrogel objects that are useful in 
 WO ‘459 further teaches a hydrophobic medium comprising a mixture of silicone oil and a hydrocarbon component is beneficial for providing low incubation times for the formation of stable hydrogel networks.
Further regarding claim 12 and the claimed ratio (concentration) of hydrocarbon to silicone oil, it is noted that WO ‘459 teaches the mixture of hydrocarbon to silicone oil ranges from 1:0.5 to 1:5, e.g. 1:1 (i.e. 50:50) (page 42, lines 1-8) (claimed range overlaps the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 13 and the limitation “wherein the first hydrophobic medium comprises one or more amphipathic compounds at a total concentration of less than or equal to 0.1 mM”, it is noted that WO ‘459 teaches the hydrogel objects can comprise an outer layer of amphipathic molecules which contribute to the formation of bilayers that can assist in storing particular chemicals, or allow the hydrogel network to be functionalized by inserting a membrane protein into the bilayer thus permitting the flow of information across a network (page 2, lines 27-34 to page 3, lines 1-4).  The amphipathic molecules are present in the hydrophobic medium and are thus attracted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include amphipathic compounds in the hydrophobic medium that is employed for preparing the 3D hydrogel constructs.
Given the 3D hydrogel constructs comprise biological cells, the person of ordinary skill in the art would have been motivated to modify the hydrophobic medium to include amphipathic compounds, as taught by WO ‘459, for the predictable result of successfully allowing the hydrogel network to store particular chemicals that are beneficial to cell function, or be functionalized such as by the insertion of a membrane protein into the bilayer thus permitting the flow of information across a network comprising biological cells, thus meeting the limitation of claim 13.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Campos and WO ‘459 because each of these teachings are directed at the fabrication of 3D hydrogel objects that are useful in biological systems, e.g. tissue therapeutics.	
As to the specifically claimed concentration of the amphipathic compound, it is noted that WO ‘459 teaches the concentration of amphipathic molecules is less than or equal to 15 mg/mL (i.e. 0 to 15 mg/mL), or the concentration of amphipathic molecules may be from 0 to 10 mg/mL (page 43, lines 30-32).  WO ‘459 teaches the amphipathic T&T Scientific evidences the molecular weight for DPhPC is 846.25 (g/mol) and WO ‘459 teaches the DPhPC concentration ranges from 0 to 15 mg/mL (i.e. 0 to 15 g/L), the disclosed concentration range of WO ‘459 correlates to a concentration range of 0-20 mM (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Regarding claim 22, as to the limitation that the first phase (hydrophobic medium) has a lower density than the second phase (aqueous medium), it is noted that Campos, in view of WO ‘883, does not further teach the transferring of the hydrogel object from the first phase (hydrophobic medium) into the second phase (aqueous medium), wherein the first phase has a lower density than the second phase, and passing the hydrogel object through the first phase and into the second phase comprises allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity.  However, as set forth above, WO ‘459 renders obvious a hydrophobic medium comprising a silicone oil and a hydrocarbon component.  WO’ 459 teaches the hydrocarbon component may be selected from hexadecane, decane or pentane, for example (page 40, lines 26-31). WO ‘459 further teaches the mixture of hydrocarbon to silicone oil ranges from 1:0.5 to 1:5, e.g. 1:1 (i.e. 50:50) (page 42, lines 1-8) (claimed range overlaps the prior art range).  Therefore, given that WO ‘459 teaches the substantially same hydrophobic medium as disclosed in the instant specification 
	Further regarding the limitation directed to passing the hydrogel object through the first phase and into the second phase comprises allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity, it is noted the cited prior art renders obvious passing (moving) the hydrogel object from the hydrophobic medium (first phase) into the aqueous culture medium for cultivation of the biological cells. 
As to allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity, although the cited prior art does not further teach the use of gravity to transfer the hydrogel object to the aqueous medium, it is noted that it would have been within the purview of one of ordinary skill in the art to utilize the density gradient between the hydrophobic medium and the aqueous medium and optimize the transfer of the hydrogel object from the hydrophobic medium to the aqueous culture medium. 
	Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
A person of ordinary skill in the art would have been motivated to utilize the density gradient between the hydrophobic medium and the aqueous medium since doing 
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the density gradient between the hydrophobic medium and the aqueous medium since doing would allow the culturing of the hydrogel construct in the aqueous culture medium to produce a therapeutic useful for tissue engineering. 
Regarding claim 23, as set forth above regarding claim 13, WO ‘459 renders obvious providing an amphipathic molecule-containing hydrophobic medium, wherein the first hydrogel is disposed therein.
As to claim 23 and the limitation that, prior to providing the first hydrophobic medium having the first hydrogel disposed therein, the amphipathic molecule-containing hydrophobic medium, comprising the first hydrogel, would be provided and the first hydrophobic medium would be added to the amphipathic molecule-containing hydrophobic medium, it is noted that the cited prior art does not specifically teach the recited steps.  
However, as noted immediately above, WO ‘459 renders obvious providing an amphipathic molecule-containing hydrophobic medium, wherein the first hydrogel is disposed therein.  WO ‘459 further teaches maintaining an amphipathic molecule concentration of no greater than 10 mg/mL is favorable for stabilizing hydrogel networks that comprise at least one interface that comprises a bilayer of amphipathic molecules and at least one other interface that does not comprise a bilayer of amphipathic molecules.  WO ‘459 further teaches that maintaining an amphipathic molecule concentration of less than 5 mg/mL is favorable for forming hydrogel networks in which the interfaces do not comprise bilayers (page 44, lines 5-17). Thus, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
initially provide a composition comprising the amphipathic molecule-containing hydrophobic medium (comprising the first hydrogel) since doing so results in a hydrogel construct having an outer layer of amphipathic molecules which contribute to the formation of bilayers that can assist in storing particular chemicals, or allow the hydrogel network to be functionalized by inserting a membrane protein into the bilayer thus permitting the flow of information (e.g. cell signaling) across a network (page 2, lines 27-34 to page 3, lines 1-4), and 
thereafter optimize the concentration (reduce) of the amphipathic molecules by adding additional hydrophobic medium that does not comprise amphipathic molecules (i.e. first hydrophobic medium).

	The person of ordinary skill in the art would have been motivated to modify the prior art method to, prior to providing the first hydrophobic medium having the first hydrogel disposed therein, provide the amphipathic molecule-containing hydrophobic medium (comprising the first hydrogel) and thereafter add the first hydrophobic medium to the amphipathic molecule-containing hydrophobic medium, for the predictable result of successfully optimizing the amphipathic bilayers in the hydrogel networks.  WO ‘459 teaches that optimizing the amphipathic molecule concentration permits the manipulation of the presence of the amphipathic bilayers. Thus, the 
The skilled artisan would have had a reasonable expectation of success in modifying the prior art because WO ‘459 teaches that optimizing the amphipathic molecule concentration permits the manipulation of the presence of the amphipathic bilayers.
Regarding claim 24, it is noted, as set forth above regarding claim 1, Campos renders obvious the first volume of the first hydrogel, disposed in the hydrophobic medium, comprising one or more droplets of the first hydrogel.  It is further noted, as set forth above regarding claim 13, WO ‘459 renders obvious the first hydrogel disposed in the amphipathic molecule-containing hydrophobic medium wherein the droplets of the first hydrogel comprises an outer layer of amphipathic molecules.  Thus, the cited prior art, meets the limitations of claim 24.

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVELYN Y PYLA/Examiner, Art Unit 1633